Order, Supreme Court, New York County, entered on or about January 23, 1978, denying petitioner-appellant’s motion to quash a Grand Jury subpoena duces tecum and ordering compliance therewith, unanimously affirmed, with $40 costs and disbursements of this appeal to respondent. Other than to note that there is insufficient support in the record for petitioner-appellant’s bare allegation of violation of its right to due process, we affirm on the opinion of Justice George F. Roberts at Trial Term. Concur—Silverman, J. P., Evans, Fein, Lynch and Sullivan, JJ.